DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 63, 64 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The original claims disclose an invention having an axis of the magnet ring being perpendicular to the axes of the coil winding (see original claim 42).
The newly submitted claim 63 discloses a different embodiment, which is completely opposite to what was originally disclosed, that is, the axis of the magnet being parallel to the axis of the coil windings.  Paragraph 0042 of the present specification and the remarks sent on 2/01/21 confirm that such parallel configuration is a different embodiment from the perpendicular configuration.
Claim 64 is consider new since it is dependent on claim 63.



s 63, 64 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 40, 41, 42, 43, 46 – 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Augarde (FR 3025950) in view of Kusase (US 5,177,391).
Augarde discloses,
, an electric generator, comprising a magnet ring and a plurality of coil windings 120, wherein the magnet ring comprises a plurality of magnets 160 arranged in a ring about an axis (see figure 1), each magnet forming an arc portion of the magnet ring, wherein the coil windings encircle around the arc portions to form a toroidal shape enclosing the magnet ring (see figure 1), and wherein the magnet ring is rotatable about its own axis relative to the coil windings to induce current in the coil windings (see abstract).
  
However, Augarde does not disclose the limitations below.  On the other hand, Kusase discloses,having positive and negative electrodes connected to the coil windings (see figure 4), and aResponse to Restriction and AmendmentSerial No. 16/494,704; filed September 16, 2019 Attorney Docket No. BARO 200091 US01 (GA/51974)Page 3 of 7 switching control unit (see figures 3, 4) that switches the connections of the coil windings to the positive and negative (see figure 5) electrodes based on the locations of the magnets relative to the coil windings.  

Augarde further discloses,
Regarding claim 41, each coil winding is wound around an axis, and wherein the axes of the coil windings are the arc portions of the magnet ring (see figure 1).  
Regarding claim 42, the axis of the magnet ring is perpendicular to the axes of the coil windings (see figure 1).  



Augarde discloses the limitations above.  However, Augard does not disclose the limitations below.
On the other hand, Kusase discloses,



Regarding claim 46, the switching control unit switches the connections of the coil windings to select an output voltage of the electric generator (see abstract).  

Regarding claim 47, the switching control unit switches the connections of the coil windings to provide multiple simultaneous output voltages of the electric generator (column 4, lines18 – 61).  

Regarding claim 48, the switching control unit is configured to supply current to the coil windings to make the electric generator act as a motor (column 2, lines 9 – 12).  
Regarding claim 49, immediately adjacent ones of the plurality of magnets are spaced apart from one another by a soft magnetic material that concentrates the magnetic flux between the immediately adjacent magnets (see figure 9).

It would have been obvious before the effective filing date of the claimed invention to design the generator as disclosed by Augarde and to modify the invention pertaining to the limitations taught by Kusase for the purpose of regulating the output of a generator easily.


Claim 50, 51, 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Augarde and Kusase and further in view of Russell (US 6,230,670).

Regarding claim 60, one magnet core is a magnet ring comprising a plurality of magnets arranged in a ring about the axis of the cylindrical member, each magnet forming an arc portion of the magnet ring, wherein the coil windings encircle around the arc portions to form a toroidal shape enclosing the magnet ring (see figure 1).
However, Augard or Kusase do not disclose the limitations below.
On the other hand, Russell discloses,
Regarding claim 50, a drive wheel that interfaces with the magnet ring 24 to drive rotation of the magnet ring (see figure 2).  

Regarding claim 51, a combustion engine, the combustion engine comprising an engine housing, a cylindrical member configured to rotate about an axis within a cavity of the engine housing, a piston, and an engagement section for engaging the piston, wherein the piston is mounted to the engine housing and the engagement section is mounted to theResponse to Restriction and Amendment Serial No. 16/494,704; filed September 16, 2019 Attorney Docket No. BARO 200091 US01 (GA/51974)Page 4 of 7 cylindrical member (see figures 1, 2A, 2), or [rest of the claim is in the alternative, thus not required to be met by the prior art ] the piston is mounted to the cylindrical member and the engagement section is mounted to the engine housing, such that the piston and engagement section periodically rotate past one another as the cylindrical member is rotated within the engine housing, wherein the piston is configured to engage the engagement section as the piston and the engagement section rotate past one another, the engagement section forcing the piston to compress gases in a combustion chamber which fire to drive the rotation of the cylindrical member, wherein the magnet ring is part of or is driven by the cylindrical member of the combustion engine.
It would have been obvious before the effective filing date of the claimed invention to design the generator as disclosed by Augarde and Kusase and to modify the invention pertaining to the limitations taught by Russell for the purpose of .



Claim 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Augarde, Kusase and Russell as applied to claims 1, 51 above, and further in view of Schuttenbach Von et al hereafter “Von et al” (US 10,181,769).
The combined generator discloses all of the elements above.  However, the combined generator does not disclose the elements below.
On the other hand, Von et al discloses,
Regarding claim 54, the piston or the engagement section is configured to rotate about an axis that is distinct from the axis of rotation of the cylindrical member (see Figures 1C, 1E).
  

It would have been obvious before the effective filing date of the claimed invention to design the combined generator as disclosed above and to modify the invention pertaining to the limitations taught by Von et al for the purpose of increasing the efficiency of a combustion engine.



Allowable Subject Matter
Claims 56, 58, 57, 59, 55, 61 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form 
The prior art fails to disclose the drive wheel and level arm interaction as described in claim 57 and the gear member as described in claim 59 and the combustion elements description as mentioned in claims 56, 58; and 55, 61. 

Response to Arguments
Applicant's arguments filed 02/01/21 have been fully considered but they are not persuasive.
Regarding the remark with respect to Kusase, previous claim 45 (now claim 40) disclosed, positive and negative electrodes connected to the coil windings.  Kusase discloses positive and negative electrodes being electrically connected to the coil windings (see Fig. 4).  The claim does not specify if the coils are the stator coils or the rotor coils or both.  Either way, the electrodes are electrically connected to the rotor coil, stator coil or/and both (see Kusase, Fig. 4).
The claim further mentioned a switching control that switches the connection of the coil windings.  It is noted that the claim is not clear with respect to the switching aspect.  It would seem that the switching aspect would be related to permitting the conduction of electricity through the coil.  Kusase teaches using a 
In any event, Kusase teaches switching the connection (changing the current flow path) of the coil windings (column 4, lines 30 – 35, 53 – 55).
Kusase further discloses that the location of the magnets with respect to the coil is taken into account (during light or heavy load conditions; column 4, lines 19 – 29; 47 – 56).  
The claim does not specify how the location of the magnets affects the switching of the coil winding in order to differentiate from the prior art.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., inducing electrical current in the field winding) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO C. GONZALEZ whose telephone number is (571)272-2024.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julio C. Gonzalez/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        

February 25, 2021